DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 objected to under 37 CFR 1.75 as being a substantial duplicate of claim (6). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  the positively claimed subject matter of both claims is equivalent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, U.S. Patent Application Publication 2012/0285116 in view of Penland, U.S. Patent Application Publication 2016/0258116.
Regarding claim 1,  Walker discloses a structural panel comprising: an upper subpanel (4), the upper subpanel provided with a plurality of downwardly extending spacers (14) affixed thereto; a lower subpanel (6), the lower subpanel provided with a plurality of upwardly extending spacers (12) affixed thereto; wherein, when the upper subpanel is disposed atop the lower subpanel, the downwardly extending spacers and the upwardly extending spacers are configured, along with the lower subpanel and upper subpanel, to define at least one void space (spaces between elongate components) disposed between the upper subpanel and the lower subpanel; a service channel (space between components 12 or 14), disposed within the void space; and a building service preinstalled within the service channel (paragraph 44; electrical wires would need to be installed prior to finishes of a structure), but does not disclose wherein the panel system is substantially made from mass timber.  Penland teaches elongated timber structural members used in a building panel (115; paragraph 46).  It would have been obvious to one having ordinary skill in the rt before the effective filing date of the claimed invention to utilize mass timber if it is readily available and for its fire resistance properties, and since it has been held to be In re Leshin,125 USPQ 416.
Regarding claim 2, Walker discloses a structural panel wherein at least one downwardly extending spacer of the plurality of downwardly extending spacers matingly cooperates with at least one upwardly extending spacer of the plurality of upwardly extending spacers in order to achieve truss action therebetween (see Fig. 4, generally).
Regarding claim 3, Walker discloses a structural panel wherein the building service is selected from the group consisting of: wiring for electricity (paragraph 44); wiring for lighting; a heating, ventilation or air conditioning system; underfloor heating; a sprinkler system; fire fighting and detection equipment; a communications service (wired internet, cable or phone service); and a plurality of sensors.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, U.S. Patent Application Publication 2012/0285116 in view of Penland, U.S. Patent Application Publication 2016/0258116 and Taraba et al., U.S. Patent Application Publication 2010/0325990.
Regarding claim 4, Walker discloses a structural panel, but does not specifically disclose wherein the downwardly extending spacers or the upwardly extending spacers is configured with one or more orifices to allow access to the service channel for purposes facilitating installation or maintenance of the building service.  Taraba teaches apertures within the eleongate members within a panel (168).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize apertures within a set of spacers to have fluid connectivity between each set of spacers.  The phrases “configured with,” “to allow,” and “for purposes facilitating” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 6-8, 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan, U.S. Patent Application Publication 2018/0274254 in view of Penland, U.S. Patent Application Publication 2016/0258116 and Walker, U.S. Patent Application Publication 2012/0285116.
Regarding claim 6, Fan discloses a structural system comprising: a first lower subpanel (1); a first upper subpanel (3); and a first plurality of elongate framing studs (9), each elongate framing stud in the first plurality of elongate framing studs having an upper end and a lower end, wherein the lower end of each elongate framing stud of the first plurality of elongate framing studs is disposed at or proximate to a first perimeter of the lower subpanel, wherein each elongate framing stud of the first plurality of elongate framing studs is affixed at the lower end to the lower subpanel, wherein the upper end of each elongate framing stud of the first plurality of elongate framing studs is disposed at or proximate to a second perimeter of the upper subpanel, and wherein each elongate framing stud of the first plurality of elongate framing studs is affixed at the upper end to the upper subpanel (see Fig. 1, generally); and a second modular panel system, wherein the first modular panel system is configured to engage with the second modular panel system (as in Fig. 8, for example), the second modular panel system comprising: a second lower subpanel; a second upper subpanel; and a second plurality of elongate second framing studs, each second elongate framing stud in the second plurality of elongate framing studs having an upper end and a lower end, wherein the lower end of each elongate framing stud of the second plurality of second elongate framing studs is disposed at or proximate to a third perimeter of the second lower subpanel, wherein each elongate framing stud of the second plurality of second elongate framing studs is affixed at the lower end to the second lower subpanel, wherein the upper end of each elongate framing stud of the second plurality of second elongate framing studs is disposed at or proximate to a fourth perimeter of the second upper subpanel, and wherein each elongate framing stud of the second plurality of second elongate framing studs is affixed at the upper end to the second upper subpanel (see Fig. 8-2; the second modular panel system comprises the same components as the first modular In re Leshin,125 USPQ 416.  Walker teaches a panel having spacers (12, 14) projecting in both upward directions and lower directions within a structural system (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the panels of Walker for each of the subpanels of Fan for a high strength panel which can have multiple uses within.  When utilized for both of the top upper and lower modules, each module would comprise a lower subpanel provided with a plurality of downwardly extending spacers affixed thereto and an upper subpanel provided with a first plurality of upwardly extending spacers affixed thereto, as both upper and lower subpanels contain both upwardly and downwardly extending spacers.  As a result, the first lower subpanel, the first plurality of downwardly extending 
Regarding claim 7, the prior art, as modified, discloses a structural system wherein at least one downwardly extending spacer of the first plurality of downwardly extending spacers matingly cooperates with at least one upwardly extending spacer of the second plurality of second upwardly extending spacers in order to achieve truss action therebetween (when they are stacked, as in Fig. 4 of Walker).
Regarding claim 8, the prior art, as modified, discloses a structural system wherein a building service is installed within the service channel of the at least one void space, and wherein the building service is selected from the group consisting of: wiring for electricity; wiring for lighting; a heating, ventilation or air conditioning system; underfloor heating; a sprinkler system; fire fighting and detection equipment; a communications service (wired internet, cable or phone service); and a plurality of sensors (Walker, paragraph 44).
Regarding claim 10, the prior art, as modified, discloses a multi-story structure constructed from a plurality of the modular panel systems system as described in claim 6 (see Fig. 8-3 of Fan).
Regarding claim 12, Fan discloses a multi-story structure comprising: a first modular panel system (lower 1) comprising: a first lower subpanel (6); a first upper subpanel, the first upper subpanel In re Leshin,125 USPQ 416.  Walker teaches a panel having spacers (12, 14) projecting in both upward directions and lower directions within a structural system (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the panels of Walker for each of the subpanels of Fan for a high strength panel which can have multiple uses within.  When utilized for both of the top upper and lower modules, each module would comprise a lower subpanel provided with a plurality of downwardly extending spacers affixed thereto and an upper subpanel provided with a first plurality of upwardly extending spacers affixed thereto, as both upper and lower subpanels contain both upwardly and downwardly extending spacers.  As a result, the first lower subpanel, the first plurality of downwardly extending spacers of the first lower subpanel, the second upper panel, of the second modular panel system and the second plurality of upwardly extending spacers of the second upper panel will be configured to define at least one void space (space between Walkers spacers 12 or between spacers 14) disposed between the first lower subpanel and the second upper subpanel, the at least one void space defining a service channel therein, within which a building service may be installed (Walker, paragraph 44).  The 
Regarding claim 13, the prior art, as modified, discloses a multi-story structure wherein a building service is installed within the service channel of the at least one void space and wherein the building service is selected from the group consisting of: wiring for electricity (Walker paragraph 44); wiring for lighting; a heating, ventilation or air conditioning system; underfloor heating; a sprinkler system; fire fighting and detection equipment; a communications service; and a plurality of sensors.  
Regarding claim 14, Fan discloses a multi-story structure constructed from the modular system as described in claim 12 (Fig. 8).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan, U.S. Patent Application Publication 2018/0274254 in view of Penland, U.S. Patent Application Publication 2016/0258116, Walker, U.S. Patent Application Publication 2012/0285116 and Taraba et al., U.S. Patent Application Publication 2010/0325990.
Regarding claim 9, the prior art, as modified, discloses a structural system but does not specifically disclose wherein the first plurality of downwardly extending spacers or the second plurality of upwardly extending spacers is configured with one or more orifices to allow access to the service channel for purposes of facilitating installation or maintenance of the building service.  Taraba teaches apertures within the elongate members within a panel (168).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize apertures within a set of spacers to have fluid connectivity between each set of spacers.  
Response to Arguments
Regarding the applicant’s argument toward the mass timber not being disclosed, see new rejections as set forth above.
Applicant's arguments toward the remainder of the arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward the panels of Walker not being load bearing panels, the examiner contends that this is not a requirement of the claims.  The rejection stands.
Regarding the applicant’s argument toward the combination of Fan and Walker, the examiner contends that both prior art documents teach structure building panels, as recited in the claims, and it would be obvious to swap one building panel for another building panel depending on the availability of materials, code/design requirements of the region in which a structure is to be built, and desire of the user of the building.  The rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633